FILED
                           NOT FOR PUBLICATION
                                                                            APR 11 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 17-30033

              Plaintiff-Appellant,               D.C. No. 1:16-cr-00030-BLW-1

 v.
                                                 MEMORANDUM*
NAKOMA JAMES POWELL,

              Defendant-Appellee.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                       Argued and Submitted March 5, 2018
                               Seattle, Washington

Before: RAWLINSON, CLIFTON, and CHRISTEN, Circuit Judges.

      The Government appeals the calculation of the sentence imposed by the

district court on Nakoma James Powell, specifically challenging Powell’s base

offense level under U.S.S.G. § 2K2.1. We affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      In the sentencing memoranda and at the sentencing hearing itself, the

Government and Powell both made arguments citing to both the 2015 and 2016

Sentencing Guidelines. Ultimately, the district court adopted the Probation

Office’s Presentence Investigation Report, which applied the 2016 Sentencing

Guidelines.

      The Government argues that the district court applied the 2015 Sentencing

Guidelines, and that the district court should have imposed a sentencing

enhancement under § 2K2.1 because Powell’s relevant state conviction was a

categorical crime of violence. On appeal, the Government does not address the

2016 Sentencing Guidelines. “We review only issues which are argued

specifically and distinctly in a party’s opening brief” and arguments are considered

waived if a party “fail[s] to present a specific, cogent argument for our

consideration.” Greenwood v. F.A.A., 28 F.3d 971, 977 (9th Cir. 1994). Because

the district court adopted the Presentence Investigation Report which explicitly

applied the 2016 Sentencing Guidelines, and because the Government waived any

argument based on the 2016 Sentencing Guidelines, we affirm.

      AFFIRMED.




                                           2